Title: To George Washington from Betty Lewis, 24 July 1789
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
[Fredericksburg] July 24th 1789

We have been extreamly concern’d at hearing of your late illness, but the arrival of Roberts last letter brought us the Agreable information that the Doctors had Pronounc’d you would shortly be Able to ride out—when I had last the Pleasure of seeing you I observ’d Your fondness for Honey. I have got a large Pot of very fine in the Comb, which I shall send by the first Oppertunity.
I am sorry to inform you My Mothers Breast still Continues bad. God only knows how it will end; I dread the Consequence. she is sensible of it & is Perfectly resign’d—wishes for nothing more than to keep it Easy—she wishes to here from you, she will not believe you are well till she has it from under your Hand—the Doctors think if they Could get some Hemloc it would be of Service to her Breast, if you Could Precure som there. Mr Urquhart will bring it for her, there is none to be got hear—Your Relations all Join me in love and Good Wishes to You and Sister Washington & believe me Your Affect. Sister

Betty Lewis

